Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 4/7/22. 
In the response Applicant amended claim(s) 2. 
Claim(s) 4 is/are cancelled. 
Currently, claim(s) 1-3 is/are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/20 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  Applicant is recommended to amend the phrase "A method of...of claim 1" to "The method...of claim 1".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-3 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-3 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-3 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 
Prong 1 analysis:
The limitations of “using the content and formulas to evaluate one or more investment variables and impact equations against the first set of rules to determine a respective game step for each investment variable; using the content and formulas to evaluate a set of scoring variables for each team and an overall score that is used to determine a score for each turn and an overall winner; and applying an order to each game step by evaluating their logical dependencies and then placing them into a proper sequential position in one or more turns to produce the game sequence of the one or more datasheets”, are considered to fall within the mental processes grouping. The recited limitations, as drafted, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting one or more datasheet, metadata, nothing in the claim element precludes the step from practically being performed in the mind. For example, a user can easily perform the aforementioned steps in his/her mind or with the help of a pen and paper.
The limitations of “obtaining a first set of rules that defines a game step as a function of metadata associated with the one or more datasheets; obtaining a game page control table for each datasheet; each game page control table having a plurality of investment variables and a plurality of impact equations; using the content and formulas to evaluate one or more investment variables and impact equations against the first set of rules to determine a respective game step for each investment variable; using the content and formulas to evaluate a set of scoring variables for each team and an overall score that is used to determine a score for each turn and an overall winner; and applying an order to each game step by evaluating their logical dependencies and then placing them into a proper sequential position in one or more turns to produce the game sequence of the one or more datasheets”, are considered to fall within the certain methods of organizing human activity grouping (managing interactions between people, following rules/instructions). The mere nominal recitation of one or more datasheet, metadata does not take the claim out of the methods of organizing human activity grouping. Thus, the claim(s) recites an abstract idea.
Furthermore, dependent claims 2-3 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “one or more datasheets, metadata”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in managing a simulation game), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-3, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, performing repetitive calculation in Flook, Bancorp, rules in In re Smith.
Therefore, claim(s) 1-3 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (6023691) in view of Forrest et al. (6267379).
Re Claim 1, 
Benoit discloses A method of converting one or more datasheets into a multi-player simulation-based game, each datasheet having contents and formulas (col. 1 ll. 6-9 (“The present invention relates to education systems and more particularly to a rule based tutorial system that utilizes spreadsheets as input to control business simulations of actual environments to teach new skills.”)), comprising:
obtaining a first set of rules that defines a game step (Figs. 55, 58, col 146. ll. 16-30 (“FIG. 55 illustrates a display depicting configured rules in accordance with a preferred embodiment. Rules are configured to fire when specific Source Items and Targets are mapped (when a user clicks on a question).”), col. 146 ll. 60-67) as a function of metadata associated with the one or more datasheets (Fig. 75, col. 154 ll. 38-67 (“FIG. 75 presents the detailed design of smart spreadsheets in accordance with a preferred embodiment. Processing commences at function block 7500 where the excel spreadsheet is designed to model to perform scenario planning for the application that the business simulation is targeted for … at function block 7540 the relative weights for each metric are established and the rule structures are established that identify an appropriate conclusion to reach”), col. 11 ll. 9-17 (“These spreadsheet models are what simulate actual business functions and become a task that will be performed by a student”)); 
obtaining a game page control table for each datasheet  (co. 125, ll. 1-15 (“the spreadsheet acts as a central repository for student data, contains most of the calculations required for the task and in conjunction with the engine handles all the communication with the ICA”), col. 125, ll. 34-50 (“The Spreadsheet is the support for all simulation models. A control object that is readily integrated with the Visual Basic development plat. The control supports printing and is compatible with Microsoft Excel spreadsheets. With that in mind, designers can use the power of Excel formulas to build the simulation. The different cells contained in the spreadsheet model can be configured as Inputs, Outputs or Lists and belong to a simulation Path.”), col. 135 ll. 38-56); 
each game page control table having a plurality of investment variables and a plurality of impact equations (Fig. 41, Fig. 48, col. 24 ll. 1-11 (“calculations to quantitatively analyze the financial health of the company. Depending on their complexity, these calculations could be performed by pre-existing spreadsheets”), co. 125, ll. 1-15 (“the spreadsheet acts as a central repository for student data, contains most of the calculations required for the task and in conjunction with the engine handles all the communication with the ICA”), col. 125, ll. 34-50 (“The Spreadsheet is the support for all simulation models. A control object that is readily integrated with the Visual Basic development plat. The control supports printing and is compatible with Microsoft Excel spreadsheets. With that in mind, designers can use the power of Excel formulas to build the simulation. The different cells contained in the spreadsheet model can be configured as Inputs, Outputs or Lists and belong to a simulation Path.”), col. 135 ll. 38-56); 
using the content and formulas to evaluate one or more investment variables and impact equations against the first set of rules to determine a respective game step for each investment variable (Figs. 11-12, col. 24 ll. 1-11 (“if the financial statements of a company are stored in the domain, the domain would hold the baseline data like how much cash the company has, what its assets and liabilities are, etc. The Transformation Component would be able to look at the data and calculate additional values like cash flow ratios, ROI or NPV of investments, or any other calculations to quantitatively analyze the financial health of the company. Depending on their complexity, these calculations could be performed by pre-existing spreadsheets that a client has already spent considerable time developing.”), col. 23 ll. 35-24, col. 26 ll. 1-4, col. 41 ll. 16-27, col. 43 ll. 37-52); 
using the content and formulas to evaluate a set of scoring variables for each team and an overall score that is used to determine a score for each turn (col. 22 l. 45 – col. 23 l. 12 (“During execution of a BusSim application at the point that feedback is requested either by the student or pro-actively by the application, the set of profiles associated with the current task are evaluated to determine which ones are true. Example profiles include: Good productions strategy but wrong Break-Even Formula… A profile is composed of two types of structures: characteristics and collective characteristics. A characteristic is a conditional (the if half of a rule) that identifies a subset of the domain that is important for determining what feedback to deliver to the student. Example characteristics include: Wrong debit account in transaction 1 … A characteristic's conditional uses one or more atomics as the operands to identify the subset of the domain that defines the characteristic. An atomic only makes reference to a single property of a single entity in the domain; thus the term atomic. Example atomics include: The number of DUI's>=1 ROI>10% Income between $75,000 and $110,000”), col. 52 ll. 5-10 (“How the Student Did (Evaluation) The second section of the feedback text should describe how the student did. This is where the severity principle is applied and the feedback is either redirect, focus, polish or praise.”) formulas and variables are used to determine a state. Then additional formulas and variables are used to evaluate the current state and score student performance for each variable.), col. 45 ll. 44-45, cols. 51-52 (describing feedback and evaluation of students including “Identify student mistakes”), col. 42 ll. 5-24 (“When the student is done and submits work for review, the ICAT compares how the student completed the activity with how the designer stated the activity should be completed (this is called domain knowledge). From this comparison, the ICAT get a count of how many items are right, wrong or irrelevant (process #3). With the count complete, the ICAT tries to fire all rules (process #4). Any rules which fire activate a coach topic (process #5). The feedback algorithm selects pieces of feedback to show and composes them into coherent paragraphs of text (process #6)”)) and 
applying an order to each game step by evaluating their logical dependencies and then placing them into a proper sequential position in one or more turns to produce the game sequence of the one or more datasheets (col. 8 ll. 36-41 (“The programmer no longer determines the order in which events occur. Instead, a program is divided into separate pieces that are called at unpredictable times and in an unpredictable order.”), col. 51 ll. 13-24 (“Besides sequencing easier concepts before hard concepts, another strategy is to sequence target groups in order that they need to be completed. If completing one section of the deliverable is a prerequisite for completing another section of the deliverable, it makes sense to sequence those targets first. In the journalization activity, a source document needs to be journalized in terms of the account name and in terms of the dollar amount. However, the account name must be identified before the amount is entered. It makes no difference whether the dollar figure of the account is right or wrong, until the student has the correct account name.”)).
Benoit does not expressly disclose team scoring or determining an overall winner, but Forrest teaches using the content and formulas to evaluate a set of scoring variables for each team and an overall score that is used to determine a score for each turn and an overall winner (col. 3 l. 60 - col. 4 l. 10 (“the game is played in rounds. In each round, the game poses a question to teams of players. Team players select answers to each question posed and input their answers using player terminals. … The multimedia questions must be answered within a given amount of time. When time has expired, the correct multimedia answer(s) are revealed to the team players. The game also provides feedback to the teams as to whether they have selected the correct multimedia answer(s). The game awards points to the teams, with team scores determined according to the point value of the multimedia question. The game then poses a new question. Play continues until the last question of the last round has been posed, answered, and scored. The game then announces a winning team.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Benoit for addition of team play and scoring to determine a winning team as taught in Forrest. A POSITA would have been motivated to combine Benoit and Forrest because the individual actions of Benoit could have been predictably performed by a team and the evaluations could have predictably included numerical scoring as taught in Forrest according to a “count of how many items are right, wrong or irrelevant” (Benoit at col. 42 ll. 5-24). Further, Benoit explains that team collaboration is essential stating “Communities, where many `experts` can share experiences, submit ideas for improvements, play out "what-if" scenarios, and contribute on complex problems that may be insurmountable without significant collaboration with others.” (co. 14 ll. 53-65). Additionally, competition may motivate teams to work harder to show superior skills and ideas.
Re Claim 2, 
Benoit as modified discloses A method of automating the contents and formulas of claim 1 for use by individual participants and one or more teams of participants, comprising:
using a converted datasheet template and said metadata to create a copy of a classroom level data sheet for each participant of a game (Fig. 2, col. 10 ll. 49-55 (“Applets execute within a Java-compatible browser (e.g., Netscape Navigator) by copying code from the server to client.”), col. 32 ll. 17-24 (“The following are directories found in the SrcVB directory that are not found in the Design directory followed by a short definition …The_CustomDistribution directory contains any files that need to be distributed with the application.”), col. 125 l. 50-55 (“All cells in the spreadsheet that need to be manually entered by the designer or the student via the GBS application are represented by input objects. Every input has the following interface”) cols. 125-135 (describing how inputs and outputs are made to spreadsheets by each participant or user and kept consistent for all users and tutors in the system). Benoit discloses a simulator using spreadsheet architecture and all needed spreadsheets being transmitted to users with the application.); 
using the converted datasheet template and said metadata to create a copy of a team level datasheet for each team (Fig. 2, col. 10 ll. 49-55 (“Applets execute within a Java-compatible browser (e.g., Netscape Navigator) by copying code from the server to client.”), col. 32 ll. 17-24 (“The following are directories found in the SrcVB directory that are not found in the Design directory followed by a short definition …The_CustomDistribution directory contains any files that need to be distributed with the application.”), col. 125 l. 50-55 (“All cells in the spreadsheet that need to be manually entered by the designer or the student via the GBS application are represented by input objects. Every input has the following interface”) cols. 125-135 (describing how inputs and outputs are made to spreadsheets by each participant or user and kept consistent for all users and tutors in the system). Benoit discloses a simulator using spreadsheet architecture and all needed spreadsheets being transmitted to users with the application.); 
using the converted datasheet template and said metadata to create copies of an individual level worksheets for each participant (col. 30 ll. 19-26 (“The SimObj directory contains the Simulation Engine, a component of the application that notifies the tutor of inputs and outputs using a spreadsheet to facilitate communication.”), Fig. 2, col. 10 ll. 49-55 (“Applets execute within a Java-compatible browser (e.g., Netscape Navigator) by copying code from the server to client.”), col. 32 ll. 17-24 (“The following are directories found in the SrcVB directory that are not found in the Design directory followed by a short definition …The_CustomDistribution directory contains any files that need to be distributed with the application.”), col. 125 l. 50-55 (“All cells in the spreadsheet that need to be manually entered by the designer or the student via the GBS application are represented by input objects. Every input has the following interface”) cols. 125-135 (describing how inputs and outputs are made to spreadsheets by each participant or user and kept consistent for all users and tutors in the system). Benoit discloses a simulator using spreadsheet architecture and all needed spreadsheets being transmitted to users with the application.); 
using said metadata to assign access controls to limit who can read and who can write for each datasheet ((“The simulation model executes the business function that the student is learning and is therefore the center point of the application. An activity `layer` allows the user to visually guide the simulation by passing inputs into the simulation engine and receiving an output from the simulation model. For example, if the student was working on an income statement activity, the net sales and cost of goods sold calculations are passed as inputs to the simulation model and the net income value is calculated and retrieved as an output. As calculations are passed to and retrieved from the simulation model, they are also passed to the Intelligent Coaching Agent (ICA).”), col. 135 l. 65 - 136 l.  (“A system dynamics object is used to integrate with Visual Basic and the spreadsheet object. The object includes logic that controls the time periods as well as read and write parameters to the system dynamics model. With Visual Basic, we can pass these parameters to and from the model via the values in the simulation object.”) Certain input objects are accessible to the student, while others are only accessible to a programmer or designer, still other objects are outputs generated by the system.); and 
using metadata to copy content between sheets to facilitate cooperation and collaboration (col. 21 ll. 21-31 (“The Domain Model component is the central component of the suite that facilitates communication of context data across the application and the other components. It is a modeling tool that can use industry-standard database such as Informix, Oracle, or Sybase to store its data. A domain model is a representation of the objects in a simulation. The objects are such pseudo tangible things as a lever the student can pull, a form or notepad the student fills out, a character the student interacts with in a simulated meeting, etc. They can also be abstract objects such as the ROI for a particular investment, the number of times the student asked a particular question, etc. These objects are called entities.”), col. 40 l. 59 – col. 41 l. 5 (“While the student is performing the work in the Tasks, every action he takes, the feedback he gets, and any other indicators of performance are tracked in the Student Tracking Database. Periodically, part or all of the tracked data are transmitted to a central location.”)).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (6023691) in view of Forrest et al. (6267379), further in view of Hartman et al. (2009/0087828).
Re Claim 3, 
Benoit as modified does not expressly disclose claim 3. Hartman teaches The method of facilitating cooperation between each team of claim 2, comprising:
using said metadata to specify that certain decisions by each team will require majority consent (¶ [0009] (“Choices along the decision tree are made by the computer based on either a majority rule format or computer default choice where there is not majority.”), ¶ [0053] (“The next video and linked decision questions (blocks 310) are chosen based on, in one implementation, the decision reached by the majority of the group. With each decision made by the group, the system will progress to another branch in the tree data structure, with each branch presenting a different scenario and choices for the group of participants.”), ¶ [0055]) and others will require unanimous consent (¶ [0056] (“FIGS. 13 and 14 show web pages 320 and 325 having a group participation portion. When participants do not reach a unanimous decision, participants may be asked (box 330; FIG. 15) to explain the basis for their choices made at the decision point. This can be done in a response box 335 (FIG. 13). The explanations of all of the participants will be shared (box 340; FIG. 15) among all of the group members, as shown in web page 325 of FIG. 14.”) Unanimous consent is required to proceed without additional input.); 
using said metadata to allow a facilitator to initiate text messaging sessions with selected participants in association with a specific step in the game (Fig. 4, ¶ [0036] (“The system 105 stores instructions to construct the learning environment, such as an education environment or a decision environment, both of which are discussed below. The learning environment is computer shaped and directed based on information from a leader, such as an educator or a decision maker. In one construction (FIG. 2), the system 105 includes conventional hardware 160 (processors, memory 125, interfaces, etc.), server applications 165 (e.g., web servers, file servers, proxy servers, mail servers, video servers, chat servers, etc.) to provide a web site based learning environment”), ¶ [0038] (“The base web page 175 includes a status pane 180 having the present participants of the pending lesson, a content pane 185 having a plurality of tabs, a chat pane 190, and a progress pane 195.”), ¶ [0042], ¶ [0045] (“The participants can also use the chat pane 190 to discuss the possible options, review the materials and resources of the content pane 185, view the question to be answered in the question pane, and respond.”)); 
using said metadata to allow the facilitator to initiate a video meeting session with selected students in association with each specific step in the game (¶ [0057] (“real-time voice and/or video conferencing is available to participants. Real-time voice and/or video conferencing may allow participants to fully participate in group decisions and discussions. Additionally, real-time voice and/or video conferencing may aid participants when the system 105 is used to facilitate remote group decisions (e.g., corporate decisions).”), ¶ [0039]); and 
enabling the facilitator to schedule a shared activity in the game (¶ [0055] (“The decision point may represent a portion of the web site where group participation is necessary, and thus, the user may be required to wait after choosing a decision until all the participants have made their choices or until a time has expired.”), (¶ [0057] (“real-time voice and/or video conferencing is available to participants. Real-time voice and/or video conferencing may allow participants to fully participate in group decisions and discussions. Additionally, real-time voice and/or video conferencing may aid participants when the system 105 is used to facilitate remote group decisions (e.g., corporate decisions).”), ¶ [0009] (“the invention uses a computer system to assess the participants' knowledge and skill of a subject matter before participating in the case study; uses the computer system and a network, such as the internet, to allow participants to view remotely a series of scenarios and narratives; and asks questions of the individual participants and requires groups of the participants to work together, in real-time, to interact and to discuss the material after answering the questions. Multiple scenarios and lectures may be provided to a group of participants and, depending upon the choices of the group of participants, different scenarios or lectures may be provided in a decision-tree framework.”) The Hartman system schedules shared activities such as meetings, discussions, and answering questions, either in advance or in real-time.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Benoit for addition of team interaction and decision making as described in Hartman. A POSITA would have been motivated to combine Benoit and Hartman because the individual actions of Benoit could have been predictably performed by a team, which would require the common team interactions taught by Hartman. These interactivity tools, such as chat, video conferencing, and group activities, could have been predictably added to the system in Benoit, either by integrating such functions into the system or using a companion collaboration tool. Further, Benoit explains that team collaboration is essential stating “Communities, where many `experts` can share experiences, submit ideas for improvements, play out "what-if" scenarios, and contribute on complex problems that may be insurmountable without significant collaboration with others.” (co. 14 ll. 53-65). 

	
Response to Arguments
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §101 Rejection,
	Applicant argues that the Office Action did not follow the 2019 PEG. Examiner respectfully disagrees. As discussed above, the recited elements fall within the mental processes grouping and certain methods of organizing human activity grouping.
	Applicant further argues that the automatic use of game rules provides a specific asserted improvement of multi-player simulation-based game. This argument is not persuasive. The idea of adding computer functionality to increase the speed or efficiency of the process (i.e. automation of game rules) does not confer patent eligibility on an otherwise abstract idea (Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363 (Fed. Cir. 2015). In other words, the recited elements, e.g., one or more datasheets and metadata, are all generic computer elements. Instructing one to “apply” an abstract idea and reciting no more than generic computer elements performing generic computer tasks does not make an abstract idea patent eligible. For example, Planet Bingo LLC v. VKGS LLC, 576 F. App’x 1005, 1006 (Fed. Cir. 2014) (determining that claims to a computer- aided management system for bingo games was directed to an abstract idea).
	Applicant further argues that the claimed invention does not fall within the mental processes grouping because it uses a combined order of specific rules to create desired results: a multi-player simulation-based game, wherein the game steps placing them into a sequential position. This argument is not persuasive. A specific abstract idea is still an abstract idea. For examples, in Ultramercial, Inc., et al. v. Hulu, Inc. and WildTangent, Inc. 2010-1544 (Fed. Cir., 2014), the claims described a specific 11-step method as "using advertising as an exchange or currency.", and in Gametek LLC v. Zynga Inc., 597 Fed. Appx. 644 (Fed. Cir. 2015), the claims described methods which use a programmed computer to effect twelve specific concrete steps. The Court found that the claims in both Ultramercial and Gametek nonetheless recited a judicial exception. Similarly, here, Examiner finds that despite being specific, the claims are still drawn to an abstract idea.
	Applicant further argues that the limitations in claim 1 do not preempt other multi-player simulation-based game. This argument is not persuasive. In Ariosa Diagnostics v. Sequenom, (slip op., at 14 to 15): The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology— abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.
	Re 35 U.S.C. §103 Rejection
	Applicant argues that Bertrand fails to disclose metadata. Examiner respectfully disagrees. As noted, the recited element “metadata” is broadly claimed in claim 1. As such, Bertrand teaches that a smart spreadsheet that includes a plurality of journal entries, i.e., each entry is considered as metadata (Fig 30-37, 42-47, 49-51). Applicant is recommended to further clarify the recited element in order to overcome the current rejection. Therefore, for the reasons as set forth above, the rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715